DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on September 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,326,699 and 10,065,034 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carl Sanders on September 7, 2021. The claims are amended as follows:  

1. (Currently Amended) A method for controlling neural activity in a brain, comprising: 
	performing a source localization procedure for localizing one or more sources of the neural activity including measuring electrical potentials produced by one or more sources of the neural activity and one or more sources  posed by said electrical potentials; 
	performing a neurostimulation procedure in addition to the source localization procedure by application of one or more stimulating currents into the brain to stimulate said one or more sources and provoke a response; and 
	using said source localization procedure as a monitor to provide for feedback control of said neurostimulation procedure, wherein said monitor provides for monitoring one or more effects on the brain of said one or more stimulating currents utilizing said one or more solutions, and wherein said feedback control includes modifying at least one of [[the]] an originating location, magnitude, and timing of at least one of said one or more stimulating currents in response to said monitoring.

5. (Currently Amended) A system for controlling neural activity in a brain, comprising: 
	a plurality of electrodes and corresponding potential measuring devices configured for measuring electrical potentials produced by one or more sources of the neural activity; 
	a plurality of electrodes and corresponding current sources configured for injecting one or more stimulating currents into the brain that either alone or in combination are sufficiently large magnitude to provoke a substantial brain response, for stimulating said one or more sources; and 
	one or more computers configured for obtaining one or more solutions to an inverse problem for localizing said sources posed by said electrical potentials, monitoring one or more effects on the brain of said one or more stimulating currents utilizing said one or more solutions, and providing for feedback control of the neural activity, said feedback control being applied to said current sources to modify at least one of [[the]] an originating location, magnitude, and timing of at least one of said one or more stimulating currents in response to said monitoring.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to fairly render unpatentable the claimed invention of a method and system for controlling neural activity in a brain comprising using said source localization procedure as a monitor to provide for feedback control of said neurostimulation procedure, wherein said monitor provides for monitoring one or more effects on the brain of said one or more stimulating currents utilizing said one or more solutions, and wherein said feedback control includes modifying at least one of the originating location, magnitude, and timing of at least one of said one or more stimulating currents in response to said monitoring in combination with all other claim limitations.  More particularly, the prior art as exemplified by US 20070213786 to Sackellares et al. teaches closed feedback control using the effects of the stimulation on the onset of an epileptic state (para. 0024) and based on the responses of the neural structure to the stimulation (para. 0058), but does not teach the instant claimed invention which uses said source localization procedure as a monitor to provide for feedback control of said neurostimulation procedure, wherein said monitor provides for monitoring one or more effects on the brain of said one or more stimulating currents utilizing said one or more solutions, and wherein said feedback control includes modifying at least one of the originating location, magnitude, and timing of at least one of said one or more stimulating currents in response to said monitoring in combination with the other claim limitations.  In addition, US 8374696 to Sanchez et al. teaches closed loop control of the effects of therapeutic electrical stimulation on bursting and on the appearance of spike wave discharges, and allows for adjustments of the simulation (column 9, lines 53-67) , but as such does not teach the claimed invention. Lastly, US 20120109004 to Cadwell teaches feedback from the stimulations electrodes identifying position of the stimulating electrodes, information about the amplitude of the simulations current delivered to the stimulation electrodes, information about the frequency of the stimulations . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

MITCHELL E. ALTER
Examiner
Art Unit 3791

/MITCHELL E ALTER/Examiner, Art Unit 3791                
/CHRISTIAN JANG/Primary Examiner, Art Unit 3791